DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is a Final office action based on application 17/068,756 in response to reply filed July 29, 2022. Claims 1-18 are currently pending and have been considered below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 10-15, & 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dasgupta (Pre-Grant Publication 2015/0206796) in view of Wang (Pre-Grant Publication 2017/0047223) and Aagesen (Pre-Grant Publication 2015/0311072).
Regarding claim 1 & 12, Dasgupta disclose a semiconductor device comprising:
a step of structuring a silicon substrate (Fig. 3a-3e, 301;Paragraph [0098]) which comprises a step of producing a growth mask (302) on the surface of the silicon substrate, said growth mask comprising a plurality of masking patterns, two masking patterns being separated by a trench (303/304) wherein the silicon substrate is exposed;
a step of forming a buffer/nucleation layer (331) being formed selectively on a silicon plane of [111] orientation in at least one trench (Fig. 3c), said step of forming a buffer layer being performed after the structuring step and being performed by the organometallic vapour deposition (MOCVD) technique (Paragraph [0104]);
a step of forming at least one layer of a semiconductor material of interest (342/343) on the buffer layer.

Dasgupta does not disclose the buffer/nucleation layer is made of a 2D material being free of side bonds on its free surface or removing native oxygen from the silicon substrate. However Wang disclose an epitaxial growth process comprising: 
Growing a group III-V material (Fig. 2, 18) on a substrate (12) using a van der waal/buffer layer (16) wherein the buffer layer can be made of a 2D material such as WS2, GaSe, InSe, MoS2, etc (Paragraph [0036]).

It would have been obvious to those having ordinary skill in the art at the time of invention to form the buffer layer as a 2D material because the 2D material will optimize high quality growth of the group III-V material on the substrate leading to improved crystalline properties and reduced defects (Abstract & Paragraph [0028 & 0030]).
However Aagesen discloses a method of preparing a substrate for nanowire growth comprising: 
Removing a native oxide from a surface of a substrate (Claim 5).

It would have been obvious to those having ordinary skill in the art at the time of invention to remove a native oxide/oxygen from the substrate because it will increase reliability of a growth material grown on the substrate to efficiently   grow on exposed surfaces of the substrate wherein the presence of the native oxide could interfere with bonding and/or quality of growth of the material on substrate (Paragraph [0014] [0018] [0019]).

Regarding claim 2, Dasgupta further discloses:
the semiconductor material of interest being a IV-IV, III- V, II-VI semiconductor material and/or a 2D semiconductor material (Paragraph [0105]).

Regarding claim 3, Dasgupta further discloses:
the masking patterns being made of a dielectric material (Paragraph [0063]).

Regarding claim 10, Dasgupta, Wang, and Aagesen disclose all of the limitations of claim 1 (addressed above). Wang further discloses:
An additional epitaxy step comprising a second step of nucleating the semiconductor of interest on a buffer layer to form a nucleation layer on the conclusion of the second nucleation step (Paragraph [0076]).

It would have been obvious to those having ordinary skill in the art at the time of invention to conduct the additional epitaxy step to form the nucleation layer because it will yield a growth layer having increased surface morphology and material quality (Paragraph [0055]).

Regarding claim 11, Dasgupta further discloses:
the width of a trench being less than or equal to 20 um, preferably less than or equal to 2 um (Paragraph [0098]).

Regarding claim 13, Dasgupta further discloses:
the semiconductor material of interest being GaN (Claim 3).

Regarding claim 14, Dasgupta further discloses:
a silicon substrate (301);
a plurality of masking patterns (302) located on the silicon substrate, two masking patterns being separated by a trench (303/304);
a buffer/nucleation layer (331) located in each trench;
a layer of a semiconductor material (342/343) of interest located on the buffer layer and at least in each trench.

Dasgupta does not disclose the buffer/nucleation layer is a two-dimensional buffer layer or the semiconductor material of interest having a density of threading dislocations of less than 106/cm2. However Wang disclose an epitaxial growth process comprising: 
Growing a group III-V material (Fig. 2, 18) on a substrate (12) using a van der waal/buffer layer (16) wherein the buffer layer can be made of a 2D material such as WS2, GaSe, InSe, MoS2, etc (Paragraph [0036]).

It would have been obvious to those having ordinary skill in the art at the time of invention to form the buffer layer as a 2D material because the 2D material will optimize high quality growth of the group III-V material on the substrate leading to improved crystalline properties and reduced defects (Abstract & Paragraph [0028 & 0030]).
Further it should be known that the combination of Dasgupta and Wang will produce a semiconductor material of interest having a density of threading dislocations of less than 106/cm2 since the semiconductor material or interest will be formed using the claimed process/materials and it has been held where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, claimed properties or functions are presumed to be inherent and a prima facie case of either anticipation or obviousness has been established. In re Best (MPEP 2112.01 I).

Regarding claim 15, Dasgupta further discloses:
the semiconductor material of interest being a IV-IV, III- V, II-VI semiconductor material and/or a 2D semiconductor material (Paragraph [0105]).

Regarding claim 17, Dasgupta further discloses:
the layer of a semiconductor material of interest filling each trench and also extending outside each trench, for example to form a horizontal nanowire (Fig. 3d; Paragraph [0106]).

Regarding claim 18, Dasgupta, Wang, and Aagesen disclose all of the limitations of claim 14 (addressed above). Wang further discloses:
The semiconductor material of interest formed on the buffer layer can be a single crystal/monocrystalline material (Paragraph 0016]).

It would have been obvious to those having ordinary skill in the art at the time of invention to form the semiconductor material of interest to be a monocrystalline material because the semiconductor material of interest will be a high quality monocrystalline material with improved crystalline properties and reduced defects (Paragraph [0028, 0030, [0061]).

Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dasgupta (Pre-Grant Publication 2015/0206796) in view of Wang (Pre-Grant Publication 2017/0047223) and Aagesen (Pre-Grant Publication 2015/0311072) as applied to claim 1 above, and further in view of Wu (Pre-Grant Publication 2018/0350591).
Regarding claim 4, Dasgupta, Wang, and Aagesen disclose all of the limitations of claim 14 (addressed above). Dasgupta further discloses:
forming at least one silicon facet (308) of [111] orientation in the silicon substrate, so as to form at least a silicon plane of [111] orientation, the facet being produced through a trench (Paragraph [0098]).

Dasgupta does not discloses the silicon substrate being a silicon (001) substrate. However Wu discloses a semiconductor device comprising:
Forming v-shaped groove (Fig. 5c, 214) having a [111] orientation in a substrate (204) wherein the substrate is a (001) substrate (Paragraph [0028]).

It would have been obvious to those having ordinary skill in the art at the time of invention to form the substrate as a (001) substrate because it will prevent dislocations from propagating beyond the grooves and a subsequent grown layer will be substantially free of dislocations (Paragraph [0028]).

Regarding claim 5 & 6, Dasgupta further discloses:
Two silicon facets (308) of [111] orientation being formed in each trench, each facet having an inclined surface with an angle of less than 90° relative to the surface of the substrate in which said facet is formed (Fig. 3b).

Allowable Subject Matter
Claims 7-10 & 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 7 is considered allowable because none of the prior art either alone or in combination discloses a passivation step which consists in depositing an atomic biplane of gallium and selenium onto the silicon plane of [111] orientation so as to form a silicon-gallium-selenium passivated surface on said plane. Claims 8-9 are also considered allowable based on their dependency from claim 7.
Claim 16 is considered allowable because none of the prior art either alone or in combination discloses a passivation layer made of silicon- gallium-selenium between the silicon substrate and the two-dimensional buffer layer.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON C FOX whose telephone number is (571)270-5016. The examiner can normally be reached M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDON C FOX/Examiner, Art Unit 2818                                                                                                                                                                                                        


/DAVID VU/Primary Examiner, Art Unit 2818